DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recited the limitation of “a major axis” is unclear.  Is that the same or different with a major axis as previously claimed.  Clarification is requested. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (US 2014/0231993, as disclosed in previous Office Action).
As for claim 17, Kao discloses in Figs. 2A-3A (also see Figs. 1 and 4) and the related text semiconductor package, comprising: 
a package substrate 228 comprising a device mounting region (region as show in Fig. 2A), a plurality of substrate pads 214/208b arranged within the device mounting region, and a solder resist layer 212 comprising a plurality of solder resist opening patterns 210 over and corresponding to the plurality of substrate pads 214/208b; 
an encapsulated semiconductor device ([0023] 106) over the device mounting region and comprising a plurality of device pads 214/208a corresponding to the plurality of solder resist opening patterns 210, wherein one of the solder resist opening patterns 210 on a periphery of the device mounting region and respective one of the plurality of device pads are in ellipse shapes (Fig. 2B, circle is ellipse); and 29File:101688usf 
a plurality of conductive bumps 206a disposed in the plurality of solder resist opening patterns 212 respectively for bonding the plurality of substrate pads 214/208b and the plurality of device pads 214/208a, a major (horizontal) axis of the one of solder resist opening 210 is substantially longer than a minor (vertical) axis of the one of the solder resist opening patterns 210 (fig. 2A).  

As for claim 18, Kao discloses the semiconductor package as claimed in claim 17, wherein a major axis of the one of the solder resist opening patterns 210 is substantially collinear with a major axis of the respective one of the plurality of device pads 214/208a from a top view (Fig. 2C).  

As for claim 19, Kao discloses the semiconductor package as claimed in claim 17, wherein the plurality of solder resist opening patterns 210 and the plurality of device pads 214/208a are in ellipse shapes, and a major axis of each of the solder resist opening patterns 210 is substantially collinear with a major axis of each of the plurality of device pads 214/208a from a top view (fig. 2C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. (US 2020/0020603, as disclosed in previous Office Action) in view of Foo et al. (US 2022/078914).
As for claim 1, Tsao et al. disclose in Figs. 5-6B and the related text a semiconductor package, comprising: 
a package substrate 22/124 comprising a device mounting region (region below the die 26 (fig. 1), a plurality of substrate pads 128-11/128-22 and a solder resist layer 132; 
an encapsulated semiconductor device 26 (fig. 1) over the device mounting region and comprising a plurality of device pads 66-11/66-22; and a
plurality of conductive bumps 30-11/30-22 connected between the plurality of substrate pads 128-11/128-22 and the plurality of device pads 66-11/66-22 through the solder resist layer 132 and comprising a first conductive bump 30-11 on a periphery of the device mounting region, wherein a first (lower) contact area of the first conductive bump 30-11 for contacting respective one of the plurality of substrate pads is substantially greater than a second (upper) contact area of the first conductive bump 30-11 for contacting respective one of the device pads 66-11 (fig. 6B). 
Tsao et al do not disclose a diameter of each of the plurality of substrate pads is substantially the same. 
Foo et al. teach in Fig. 1 and the related text a diameter of each of the plurality of substrate pads 116a/116b is substantially the same.
Tsao et al. and Foo et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsao et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsao et al. to include a diameter of each of the plurality of substrate pads is substantially the same as taught by Foo et al. in order to improve interconnections.

As for claim 2, Tsao et al. in view of Foo et al. disclose the semiconductor package as claimed in claim 1, Tsao et al. further disclose wherein the solder resist layer 132 comprises a first solder resist opening patterns where the first conductive bump 30-11 is disposed (fig. 6B), and a diameter of the first solder resist opening pattern is substantially greater than a diameter of respective one of the plurality of device pads (fig. 6B).  

As for claim 3, Tsao et al. in view of Foo et al. disclose the semiconductor package as claimed in claim 2, Tsao et al. further disclose wherein the first solder resist opening pattern partially covers (sides of) respective one of the plurality of substrate pads 128-11/128-22.  

As for claim 4, Tsao et al. in view of Foo et al. disclose the semiconductor package as claimed in claim 2, Tsao et al. further disclose wherein the diameter of the first solder resist opening pattern is substantially greater than a diameter of respective one of the plurality of substrate pads 128-11/128-22 (fig. 6B). 

As for claim 7, Tsao et al. in view of Foo et al. disclose the semiconductor package as claimed in claim 2, Tsao et al. further disclose wherein the first solder resist opening pattern comprises a plurality of first solder resist opening patterns (outer opening patterns) disposed on two opposite sides of the periphery of the device mounting region (figs. 5-6B). 

As for claim 10, Tsao et al. in view of Foo et al. disclose the semiconductor package as claimed in claim 1, Tsao et al. further disclose wherein the encapsulated semiconductor device 26 further comprises a semiconductor device encapsulated 28 by an encapsulating material and an interconnect structure (lower (via) portion of 66-11/66-22)/64 disposed over the semiconductor device 26 (as view up side down) and the encapsulating material 28, and the plurality of the device pads (upper portion of 66-11/66-22) are disposed on the interconnect structure (fig. 6A-6B).  

  Claim(s) 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0407962) in view of Foo et al.
As for claim 11, Kim et al.  et al. disclose in Figs. 1-2 or 4-5 and the related text a semiconductor package, comprising: 
a package substrate 210/230 comprising a device mounting region (middle region) and a solder resist layer 260 comprising a plurality of first solder resist opening patterns (openings where layer 34 formed in) on a periphery of the device mounting region and a plurality of second solder resist opening patterns (openings where layer 33 formed in) surrounded by the plurality of first solder resist opening patterns (fig. 2), a plurality of first substrate pads (outer 242) disposed in the plurality of first solder resist opening patterns and a plurality of second substrate pads (inner 242) disposed in the plurality of second solder resist opening patterns (fig. 2),
wherein a diameter of each of the first solder resist opening patterns is substantially greater than a diameter of each of the second solder resist opening patterns (fig. 2); 
an interposer 220 disposed over the package substrate 4/23 and comprises a plurality of device pads 223; 
a plurality of semiconductor devices 30A/30B disposed over the interposer 220 and electrically connected to the plurality of device pads 223 (fig. 2); and 28File:101688usf 
a plurality of conductive bumps 33/34 disposed in the plurality of first solder resist opening patterns and the plurality of second solder resist opening patterns for bonding the semiconductor device 30A/30B or 30a/30b-1/30b-2 and the package substrate 210/230, and the plurality of conductive bumps 33/34 are in physically contact with the plurality of first substrate pads and plurality of second substrate pads (fig. 2).   
Tsao et al do not disclose a diameter of the plurality of first substrate pads and the plurtiy of second substrate pads are substantially the same. 
Foo et al. teach in Fig. 1 and the related text a diameter of each of the plurality of substrate pads 116a/116b is substantially the same.
Tsao et al. and Foo et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsao et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsao et al. to include a diameter of each of the plurality of substrate pads is substantially the same as taught by Foo et al. in order to improve interconnections.


As for claim 12, Kim et al. in view of Foo et al. disclose the semiconductor package as claimed in claim 11, Kim et al. further disclose wherein the diameter of the each of the first solder resist opening patterns is substantially greater than a diameter of each of the plurality of device pads 31 (fig. 2). 

As for claim 13, Kim et al. in view of Foo et al. disclose the semiconductor package as claimed in claim 11, Kim et al. further disclose wherein the semiconductor devices 30a/30b-1/30b-2 comprises a plurality of first semiconductor devices 30b-1/30b-2 and second semiconductor device 30a surrounded by the plurality of the first semiconductor devices (fig. 5). 

As for claim 14, Kim et al. in view of Foo et al. disclose the semiconductor package as claimed in claim 13, Kim et al. further disclose wherein the plurality of first solder resist opening patterns are overlapped with an peripheral portion of the plurality of first semiconductor devices from the top view (fig. 4).

As for claim 15, Kim et al. in view of Foo et al. disclose the semiconductor package as claimed in claim 13, Kim et al. further disclose wherein the plurality of second solder resist opening patterns are overlapped with the second semiconductor device and the rest of portion of the plurality of first semiconductor devices from the top view (fig. 4).

 As for claim 16, Kim et al. and Foo et al. disclose substantially the entire claimed invention, as applied in claim 11, except a diameter of one of the first solder resist opening patterns is substantially up to 1.5 times greater than a diameter of one of the second solder resist opening patterns.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a diameter of one of the first solder resist opening patterns is substantially up to 1.5 times greater than a diameter of one of the second solder resist opening patterns, in order to optimize the performance of the device.  Futhermore, it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. in view of Foo et al. and further in view of Jao et al. (US 2007/0023920, as disclosed in previous Office Action).
As for claim 5, Tsao et al. in view of Foo et al. disclosed substantially the entire claimed invention, as applied in claim 4, except the first conductive bump covers a side surface of respective one of the plurality of substrate pads.  
Jao et al. teach in Figs. 1-3 and the related text a first conductive bump 140 covers a side surface of respective one of the plurality of substrate pads 145.  
Tsao et al., Foo et al. and Jao et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsao et al. and Foo et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the first conductive bump covers a side surface of respective one of the plurality of substrate pads as taught by Jao et al. in order to improve connections to the substrate.  

As for claim 6, Tsao et al. disclose the semiconductor package as claimed in claim 4, wherein the first conductive bump 30-11 comprises a lower surface contacting respective one of the plurality of substrate pads 128-11 and a upper surface contacting the respective one of the plurality of device pads 66-11, and a diameter of the lower surface is substantially greater than a diameter of the upper surface (fig. 6B).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. in view Inoue et al. (US 2013/0180772, as disclosed in previous Office Action).
As for claim 8, Tsao et al. in view of Foo et al. disclosed substantially the entire claimed invention, as applied in claim 7, except the solder resist layer 132 further comprises a plurality of second solder resist opening patterns (inner opening patterns) disposed on a central portion of the device mounting region (fig. 5-6B). 
Tsao et al. do not disclose a diameter of each of the first solder resist opening patterns is substantially greater than a diameter of each of the second solder resist opening patterns.
Inoue et al. teaches in Fig. 1 and the related text a diameter of each of the first solder resist opening patterns 31 is substantially greater than a diameter of each of the second solder resist opening patterns 32.
Tsao et al., Foo et al. and Inoue et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsao et al. and Foo et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include a diameter of each of the first solder resist opening patterns is substantially greater than a diameter of each of the second solder resist opening patterns as taught by Inoue et al. in order to increase the bonding properties (Inoue et al. [0008]).

  Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. in view Foo et al. and further in view of Kao (US 2014/0231993).
As for claim 9, Tsao et al. in view of Foo et al. disclosed substantially the entire claimed invention, as applied in claim 2, except semiconductor package as claimed in claim 2, wherein the first solder resist opening pattern and the respective one of the plurality of device pads are in ellipse shapes, and a major axis of the first solder resist opening pattern is substantially collinear with a major axis of the respective one of the plurality of device pads from a top view.  
Kao teaches in Figs. 1-2C and the related text first solder resist opening pattern 210 and the respective one of a plurality of device pads 214 are in ellipse shapes (Fig. 2C, circle is ellipse), and a major axis of the first solder resist opening pattern 210 is substantially collinear with a major axis of the respective one of the plurality of pads from a top view (fig. 2B).
Tsao et al., Foo et al. and Kao are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsao et al. and Foo et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the first solder resist opening pattern and the respective one of the plurality of device pads are in ellipse shapes, and a major axis of the first solder resist opening pattern is substantially collinear with a major axis of the respective one of the plurality of device pads from a top view, as taught by Kao, in order to achieved properties of the device. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Wu et al. (US 2022/0113463, as disclosed in previous Office Action).
As for claim 20, Kao disclosed the semiconductor package as claimed in claim 17, wherein the plurality of solder resist opening regions 210 are arranged in a manner (fig. 2A-2C, 3A and 4).
Kao does not disclose the plurality of solder resist opening regions are arranged in a radial manner. 
Wu et al. teach in Fig. 6 and the related text a plurality of solder resist opening regions HP1 are arranged in a radial manner.
Mitsukura et al. and Kim et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mitsukura et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kao to include the plurality of solder resist opening regions are arranged in a radial manner as taught by Wu et al, to improve connections of the devices. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, with respect to the rejection of claim 17 that Kao did not disclose “a major axis of the one of solder resist opening is substantially longer than a minor axis of the one of the solder resist opening patterns” have been fully considered but they are not persuasive in view of the following reasons. 
Fig. 2A of Kao clearly show a major (horizontal) axis of the one of solder resist opening 210 is substantially longer than a minor (vertical) axis of the one of the solder resist opening patterns 210.  
Therefore, Kao still disclosed the claimed invention. 
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG Q TRAN/Primary Examiner, Art Unit 2811